PER CURIAM.
The petitioner, Stanley A. Gooch, seeks a Writ of Habeas Corpus on the ground that he is supposedly being sent to a mental hospital without a formal competency hearing. Petitioner requests that the trial court set a date for a formal competency hearing. We deny the petition.
The record before us shows that the trial court appointed Dr. J. Toomer and Dr. R. Richardson as experts to determine the petitioner’s mental competency and *1274that their reports were filed on September 15, 2005. A probation violation hearing is currently set for October 21, 2005.
Petitioner is currently in the Dade County Jail awaiting his probation violation hearing, and is not in a mental hospital. Moreover, petitioner is currently represented by counsel and, thus, the instant petition is unauthorized. Logan v. State, 846 So.2d 472, 479 (Fla.2003).
Petition denied.